Citation Nr: 1214123	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  09-26 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2011, the Veteran testified before a Veterans Law Judge, seated at the RO.  A written transcript of this hearing was 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased initial rating for his service-connected PTSD.  Review of the claims file indicates that in March 2007, the RO obtained outpatient psychiatric treatment records from the Sacramento Vet Center, where the Veteran was receiving psychiatric treatment.  According to the April 2009 VA psychiatric examination report, the Veteran continued to receive outpatient treatment for his PTSD at a Vet Center.  In a February 2011 statement, a clinical psychologist from the Citrus Heights Vet Center provided a summary of the Veteran's recent PTSD treatment.  Review of the file does not indicate treatment records from the Citrus Heights Vet Center have ever been obtained.  Additionally, treatment records from March 2007 to the present must also be obtained from the Sacramento Vet Center.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  Therefore, remand is required to obtain these pertinent psychiatric treatment records.  

Next, the Veteran asserted at his November 2011 hearing that his PTSD has increased in severity since his most recent VA psychiatric examination of April 2009.  Specifically, he stated that he could no longer tolerate interaction with other employees at his place of employment, the U.S. Postal Service, and he took early retirement in 2011.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, remand is necessary to afford the Veteran a new VA psychiatric examination.  

In ordering a new examination for the Veteran, the Board is cognizant of the Veteran's recent move to a remote location in the Philippines.  Therefore, the agency of original jurisdiction is requested to accommodate, as much as is practical, the Veteran's new location aboard in scheduling him for examination.  The Veteran is also put on notice that, pursuant to 38 C.F.R. § 3.655, when a claimant fails to report for VA examination, his claim may be considered based solely on the evidence already of record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not already obtained from the Vet Centers in Sacramento and Citrus Heights, California.  If no such records are available, that fact must be noted for the record.  

2.  Schedule the Veteran for a VA psychiatric examination to determine the current impairment resulting from his service-connected PTSD.  The claims files must be made available to and reviewed by the examiner.  The examination report should include a discussion of the Veteran's psychiatric history and his reported symptoms.  The examination report should report the severity of the Veteran's PTSD in terms conforming to the applicable rating criteria.  The examiner should provide an opinion concerning the impact of the Veteran's PTSD on his ability to obtain and maintain gainful employment.  Finally, a Global Assessment of Functioning (GAF) score must be provided.  The examiner should provide the rationale for all opinions expressed.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

